Case 4:18-cv-00831-ALM-CAN Document 32 Filed 08/28/20 Page 1 of 1 PageID #: 158




                              United States District Court
                                   EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION

   GREGORY GENE MALLORY                            §
                                                   §
   v.                                              §   Civil Action No. 4:18-CV-831
                                                   §   (Judge Mazzant/Judge Nowak)
   LT. FNU MIMS, ET AL.                            §

                   MEMORANDUM ADOPTING REPORT AND
            RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

         Came on for consideration the report of the United States Magistrate Judge in this action,

  this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

  On July 31, 2020, the report of the Magistrate Judge (Dkt. #30) was entered containing proposed

  findings of fact and recommendations that Plaintiff Gregory Gene Mallory’s Petition to Seek

  Default Judgment (Dkt. #23) be denied. Plaintiff acknowledged receipt of the report (Dkt. #30)

  on August 12, 2020 (Dkt. #31).

         Having received the report of the United States Magistrate Judge, and no objections thereto

  having been timely filed, the Court is of the opinion that the findings and conclusions of the

  Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and

. conclusions of the Court.

         It is therefore ORDERED that Plaintiff Gregory Gene Mallory’s Petition to Seek Default

  Judgment (Dkt. #23) is hereby DENIED.

         IT IS SO ORDERED.
          SIGNED this 28th day of August, 2020.




                                        ___________________________________
                                        AMOS L. MAZZANT
                                        UNITED STATES DISTRICT JUDGE
